Mr. Justice Garwood,
joined by Justices Brewster and Harvey, dissenting.
Perhaps one should never call a decision unjust if it proceeds from a reasonably logical application of even technical rules of law. But the result in this case does not accord with my own sense of fairness, and being moreover quite doubtful if it logically follows from any established rule, I feel compelled to express a dissent.
The petition of respondent, Paul Donald, was filed in 1937 or nearly two years after the fire, and accordingly must have reflected plaintiff’s mature understanding and recollection of the facts. Though it was signed by respondent’s attorney, J. M. Donald, the two were brothers, law partners and business associates, and the respondent did not suggest that he was not familiar with its contents from the date it was prepared. It remained unchanged on the first trial ten years later and on the second and final trial in 1948.
This petition contained the specific allegation with respect to which of the four defendant companies the agent had agreed would issue the insurance, that “if the name of the company was given to him” (respondent) “who would carry the risk, the same has been forgotten, and, therefore, he is unable to designate the company which the said agent wrote the policy in, or intended to write it in, but says it is one of the said Defendants * *
*285The above quoted allegation of respondent’s petition was confirmed about a year after the petition, was filed, by the testimony of the respondent himself given in a deposition in the case in 1938, in which he stated unequivocally that the insurance agent had not in any of the various conversations between them ever mentioned the name of a particular company. The face and context of the portions of the deposition in question suggest no doubt that both the plaintiff and his interrogator understood the answers to mean that no particular company was agreed on as the insurance carrier in any conversation between respondent and the agent. This testimony of respondent, like the corresponding allegations of his petition, remained unchanged and unchallenged on his part until the final trial some ten years later.
On the first trial (1947), at which respondent was personally present, his brother, J. M. Donald, was his principal witness, testifying that as respondent’s agent, he, J. M. Donald, had contracted verbally with the insurance agent to insure the hay in question with the defendant Columbia Fire Insurance Company and had expressly told the agent not to insure it with the defendant Pacific Fire Insurance Company, the petitioner here. Respondent, Paul Donald, heard that testimony. (When asked on the second trial if “You let your witness testify to that,” he answered, “That’s right.”). At the first trial respondent himself also testified. Although questioned about his conversations with the insurance agent, he said nothing about the agent agreeing to place the insurance with the petitioner, Pacific, rather than the Columbia, which his brother then testified to be the and the only agreed insurer. Respondent was then evidently questioned specifically about whether any company was named in a particular conversation with the agent, alleged to have occurred in September 1935, and at which respondent said the final order for “the insurance” was given. He stated that no company was mentioned in that conversation but, while so stating, did not divulge what he now testifies to be the fact, that in an earlier conversation he himself had specifically agreed with the agent upon the petitioner, Pacific, in case he should later take out the insurance. Had he then said what he says now, obviously his testimony would have been at variance with the case made for him by the testimony of his brother.
The first trial resulted in a judgment against Columbia based clearly on the above testimony of respondent’s brother, J. M. Donald, and on the failure of respondent Paul Donald himself to disclose on the stand the conversation with the agent regard*286ing the petitioner Pacific, which he now testifies to have had. The judgment contained an express finding that the contract was made with the Columbia. The respondent personally read the judgment prior, to its entry, and he or his brother sought to uphold it on motion for a new trial.
On the motion it evidently developed that the case made against Columbia by the testimony of J. M. Donald was fruitless, because it was not shown that the agent at the time of the alleged contractual conversations was the agent of the defendant Columbia. In fact it appears to have been shown affirmatively on the hearing that the agent did not represent Columbia at the time in question. The trial court ordered a new trial.
On the next and final trial, J. M. Donald did not again testify, but respondent, Paul Donald, then became his own principal witness — testifying, as above indicated, that he personally had made a contract with the agent for insurance on the property in question, naming the petitioner, Pacific, as the insurer. Defendant’s counsel made no objection to this new testimony but merely sought to impeach it. Respondent’s explanation of his failure to include such important information in his testimony given in the first trial was that he was not then questioned as to the particular conversation in which he named the petitioner, Pacific. The unequivocal statement of his 1938 deposition that no particular company had been mentioned in his talks with the agent, he explained by saying that, although he read it and let it stand unchallenged from 1938 until 1948, he did not in 1938 understand the interrogatory in response to which he made the statement. He did not satisfactorily explain why he put his brother on the stand to make a case against Columbia and to release petitioner Pacific, when, according to his own present testimony, he knew that case to be at variance with the facts as within his own personal knowledge at the time.
The foregoing thus exhibits the unusual situation in which a plaintiff — who obviously understood every effect and implication of his own conduct — deliberately establishes in court a claim based exclusively on his agent’s alleged contract with one of the defendants, and it only, and then shifts on a later trial to a totally different version of the facts to the effect that he personally made the identical contract with another of the defendants, and it only, although on the first trial he consciously refrained from disclosing such facts while testifying and let his deposition to the contrary remain uncorrected for some ten years.
*287Now I find no specific rule of statute or decision that clearly declares a judgment thus procured to be erroneous. On the other hand, it does not seem possible to allow a plaintiff to continue indefinitely to change his version of the facts of a case for each new trial that may occur, even though under such circumstances the rule of res judicata cannot apply and it cannot be said that the defendant actually changed his position in reliance on any particular version presented. Suppose, for example, that the trial court had set the present judgment aside and granted a third trial. Could the respondent then present a new witness and make his case against still another of the four defendant companies? And if there were a fourth trial, can the testimony be varied still again to charge only the fourth defendant? Surely that cannot be the law. It seems reasonable to hold that, just as a party is restricted to one of two inconsistent remedies, when he has selected it, so should he be restricted to a single version of the facts of a case, when, as here, he has once deliberately selected that version with full knowledge and appreciation of the circumstances, including the consciousness of what he himself knew at the time, and has supplied no reasonable explanation for changing to another version. Smith v. Chipley, 118 Texas 415, 16 S. W. (2d) 269, involved a perhaps clearer case of prejudice to the defendant than that presented here, but the two situations are analogous on principle and most of what was said in that decision seems applicable here.
Stanolind Oil & Gas Co. et al. v. State, et al., cited in the majority opinion, gives the latter little support. The relevant part of that decision, which was on the motion for rehearing, actually held that Sanolind would be cut off in future boundary litigation from taking a position inconsistent with that which it had developed by its own testimony in the suit in which the opinion was written. Cases like Foster v. Woodward, Texas Civ. App. 134 S. W. (2d) 417, wr. ref., do indeed permit of variations in the testimony of a party, but none of them suggest that there is no limit to such a practice, and they strongly imply that there must be some reasonable explanation for the variance. In the instant case no reasonable explanation is offered for the obvious variance between the case against Columbia deliberately made by respondent through his witness on the first trial and the case against petitioner Pacific made by the testimony of respondent himself on the final trial. The only explanation offered was with reference to respondent’s statement in his deposition that no particular company was agreed on in the conversations between the agent and himself. That he may not *288have understood the question asked on deposition does not explain why thereafter on the first trial he made a case through his brother against Columbia and on the final trial made a case against petitioner, Pacific, by his own testimony.
The failure of petitioner’s counsel to object to Paul Donald’s testimony on the final trial does not change the situation. Obviously he had no reason to suspect that such testimony would be forthcoming in the light of the petition, the witness’s own deposition and the testimony of J. M. Donald on the first trial. The matter is not one of trying by consent an issue not raised by the pleadings so as to invoke Rule 67, T. R. C. P. The issue was whether the respondent had a contract with one of the defendant companies, and that was pleaded. Surely petitioner was not required then and there to amend his own pleadings in order to raise the question of whether the plaintiff could take one position in the first trial and another in the second. Nor is the question properly one of the admissibility of evidence, despite the contradiction between the evidence and the admission in the petition that Paul Donald did not know with which company he contracted. Even if it were purely a question of evidence, petitioner’s counsel could not know in advance of respondent’s actual statement about his conversations with the agent, and so could not attack the evidence except by asking the judge to disregard it. With the judge himself acting as trier of the facts, such a motion would hardly seem necessary in order to raise the question, when defendant’s counsel promptly and vigorously sought to impeach the witnesses’ statement by reference to the prior matters conflicting therewith and thereby brought the point forcibly to the court’s attention. Looking at the matter as purely a question of evidence, the situation would seem much the same as if the only evidence for respondent had been hearsay admitted without objection. At least under our Texas rule, such evidence will not support a judgment. Texas Co. v. Lee, 138 Texas 167, 157 S. W. (2d) 628. In such a case, the aggrieved party would surely not be cut off from raising the point by failure to make a formal motion asking the court to disregard the hearsay in reaching his decision.
As to whether the point is properly presented here in petitioner’s application, it is indeed not singled out as a “point of error”. It is, however, argued at some length under petitioner’s first point and seems logically relevant to that point, in which it is contended that the Court of Civil Appeals erred in holding petitioner to have made a binding parol insurance contract. To consider the question under such circumstances does no violence to the desirable provisions of Rule 469, T. R. C. P.
*289I think the case should be reversed and rendered in petitioner’s favor.
Opinion delivered October 12, 1949.
Rehearing overruled November 23, 1949.